DETAILED ACTION
This office action is in response to applicant’s communication dated 8/24/2022. If needed, this communication is herein referred to as “Amendment”. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.
 
Claims’ Status
Claims 1-6, 10-13 and 16-19 are pending and are currently being examined.
Claims 1 and 16 are independent.
Claims 7-9, 14-15 and 20 are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 10-11, 16-17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf; Wade J. et al. (hereinafter Steigauf – US 20160350919 A1) in view of Griesmann; Daniel S et al. (hereinafter Griesmann – US 20180101923 A1).

Independent Claim 1:
Steigauf further teaches A report generating system, comprising: a network interface; a processing system that includes a processor; and a memory device that stores executable instructions that, when executed by the report generating system, configure the processor to perform operations comprising: (figs. 1 and 10)
receiving, via the network interface, a medical scan; (medical images [a “study”] is transferred between computers through a network, ¶¶ 23-24 and fig. 1)
generating inference data for the medical scan by performing an inference function that utilizes a computer vision model, (machine learning model’s analysis results in automated detection, indication or confirmation [generating inference data] of medical conditions within the images, ¶¶ 15 and 17 and fig. 5:520-560)
wherein the inference data indicates a first subset of a plurality of anatomical features of the medical scan are normal, (results for a study may include negative [normal] and positive [abnormal] findings, ¶¶ 46 and 52, a study may be unbundled into separated studies based on regions of anatomy, and the results may be combined and submitted back to the requesting medical facility, ¶ 30 and figs. 3 and 4 and 5:560; a first subset of a plurality of anatomical features of the medical scan is a group of one or more negative findings) 
wherein the computer vision model is trained on a plurality of training medical images; (¶¶ 48-49 and fig. 5:510)
identifying, based on report template data, a set of default natural language text corresponding to the first subset of the plurality of anatomical features of the medical scan that are normal, wherein each of the set of natural language text includes portions of natural language text that identifies a corresponding one of the first set of the plurality of anatomical features and further that describes the corresponding one of the first set of the plurality of anatomical features as being normal; (the machine learning model may process text/natural language for training purposes based on the identified anatomical features, ¶¶ 51, 55, and 61, and the machine learning model can also provide [or “identify”] location and provide annotation [notes in natural language, such as “labeling” and preferred [“default”] phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69, these text will not only indicate the presence of an abnormality, but also the absence on a condition [normal], ¶ 27; there is a set of rules in the machine learning model for rearranging/reorganizing display characteristics of and annotating the images or reporting data for the study based on the conditions found [or conditions not found; normal] in the studies [this is report template data], ¶¶ 16 and 27)
generating preliminary report data based on the inference data that includes the set of default natural language text for each of a first subset of a plurality of report sections corresponding to the first subset of the plurality of anatomical features of the medical scan that are normal; (using a user interface, an evaluating user may view and interact with preliminary diagnostic findings generated by a machine learning model [preliminary report data…that includes the set of default natural language text], ¶¶ 25 and 53 and fig. 5:570; the machine learning model may process text/natural language for training purposes based on the identified anatomical features, ¶¶ 51, 55, and 61, and the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; the study is unbundled and/or prioritized to result in multiple portions and placements groups [for example, a “higher location” on an evaluator’s worklist] partly based on anatomic regions, ¶¶ 29-30 and 66; the evaluators may verify and provide feedback on the automated [preliminary] findings for purposes of report generation, ¶ 68; the unbundling of a study into separate evaluative studies based on anatomic regions and priority, ¶¶ 29-30 and 66, is reflective of a plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69. As shown in ¶ 27, the results of the study(ies) may indicate “the absence of certain identified conditions” [normal], so the machine learning model annotations of the anatomic regions include annotations of normal findings [absence of conditions], that is a first subset of a plurality of report sections will correspond to the first subset of the plurality of anatomical features of the medical scan that are normal)
facilitating display of the preliminary report data via an interactive user interface, […]; (using a user interface, an evaluating user may view and interact with diagnostic findings generated by a machine learning model [preliminary report data], ¶¶ 25 and 53 and fig. 5:570; the unbundled images of the study may be assigned and provided to one [or more] evaluator worklist, ¶¶ 44-45 and 75, therefore the disclosure includes the preliminary report data being displayed via an [a single] interactive user interface)
receiving a plurality of review data corresponding to the plurality of report sections based on user input in response to at least one prompt displayed via the interactive user interface; (the evaluating user may interact with the images or series of images and confirm or input diagnostic find values into the study via user interfaces, ¶ 25; such actions by the evaluator are prompted, ¶ 45, for e.g., by moving a portion of the study to a higher location, by highlighting the portion, or providing some alert in the graphical user interface, ¶ 66; the unbundled images of the study may be assigned and provided to one [or more] evaluator, ¶¶ 44-45 and 75, therefore the disclosure includes the preliminary report data being displayed via an [a single] interactive user interface; the unbundling of a study into separate evaluative studies based on anatomic regions and priority, ¶¶ 29-30 and 66, is reflective of a plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69)
and generating final report data that includes natural language text data for each of the plurality of report sections based on the plurality of review data. (the multiple portions of the studies have been evaluated, the multiple portions are integrated into a combination as an “evaluation results” and are submitted back to the requesting medical facility, ¶¶ 30, 46 and 63, which is reflective of a final report, containing the natural; the unbundling of a study into separate evaluative studies based on anatomic regions and priority, ¶¶ 29-30 and 66, is reflective of a plurality of report sections, and each of these sections may be annotated by the learning model based on the conditions [findings] found in them, as described above, ¶¶ 14-16 and 69) 
Steigauf does not appear to expressly teach 
the display including lack-of-text reasoning data corresponding to a second subset of the plurality of report sections. 
However, Griesmann teaches/suggests the concept(s) of a system wherein some tasks are accomplished automatically by computer models trained for those tasks, ¶ 42, however, when models are not trained for certain features, the system identifies and presents users with identification information for actions that require performance by the users, by presenting the identified actions, ¶¶ 35 and 41.
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf to include the concept(s) of a system wherein some tasks are accomplished automatically by computer models trained for those tasks, however, when models are not trained for certain features, the system identifies and presents users with identification information for actions that require performance by the users, by presenting the identified actions, as taught/suggested by Griesmann.
One would have been motivated to make such a combination in order to improve the system’s reliability, by ensuring that all necessary report actions are completed, even when the models are untrained for such actions, Griesmann ¶ 41.
In combination, Steigauf, as modified, teaches/suggests 
the display including lack-of-text reasoning data corresponding to a second subset of the plurality of report sections (Steigauf  teaches a system that automatically produces a preliminary report using natural language text [when available no “lack of text”], and that displays the report, as explained above. Griesmann teaches/suggests the concept(s) of a system wherein some tasks are accomplished automatically by computer models trained for those tasks, ¶ 42, however, when models are not trained for certain features, the system identifies and presents users with identification information for actions that require performance by the users, by presenting the identified actions, ¶¶ 35 and 41)

Claim 2:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: sending, via the network interface, the final report data to a report database. (a human evaluator performs evaluation activities, and then the results [final report data] of such activities are stored in [“sent to”] a results medical information database, ¶ 53 and fig. 5:570; an evaluator may modify the state of a report generated by a machine learning model, ¶ 68, and a study analysis database 906 is used to store such study evaluation states, ¶ 72, therefore the final report data [evaluator modifications] are necessarily “sent” to such database for storage)

Claim 3:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: retrieving, via the network interface, the report template data from a report template database. (the machine learning model database 904 may provide a location for storage of deep learning models, inputs, and relevant parameters for operation of the machine learning algorithms, ¶ 72, and such machine learning analysis system is provided via communication through a network 130, ¶ 24 and fig. 1)

Claim 4:
The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
identifying one of a plurality of medical scan categories corresponding to the medical scan; (the type of image [medical scan categories] is identified from image metadata, ¶ 33 )
and selecting the report template data from a plurality of report template data based on identifying one of the plurality of report template data corresponding to the one of the plurality of medical scan categories. (the learning models are selected based on type of images, ¶ 33; the selection of the different learning models is reflective of “selecting the report template data from a plurality of report template data based on identifying one of the plurality of report template data corresponding to the one of the plurality of medical scan categories”, at least because the learning models, as mentioned above, are responsible for labeling the study and rearranging/reorganize display/report characteristics, ¶ 16, also see ¶¶ 14-15)

Claim 5:
The rejection of claim 4 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising: determining the plurality of report sections based on the report template data, wherein the plurality of report sections correspond to a plurality of anatomical features corresponding to the one of the plurality of medical scan categories. (the learning models are selected based on type of images, ¶ 33; As mentioned above, the learning models are responsible for labeling the study and rearranging/reorganize display/report characteristics, ¶ 16, and the unbundling [by the learning models] of the study into separate studies is based on the anatomical regions, ¶ 30 and figs. 3-4)

Claim 10:
	The rejection of claim 1 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
facilitating display of the medical scan in conjunction with display of the preliminary report data; (the evaluating user views images on a graphical user interface [GUI] and can confirm or input their own finding value for the image using the GUI, ¶ 25)
wherein the at least one prompt includes a prompt to verify whether each of the first subset of the plurality of anatomical features are normal in the medical scan via human review of the medical scan. (the human evaluator is prompted to review, ¶¶ 38 and 45, and the review for verification whether the condition was correctly or incorrectly detected by the model, ¶ 68)

Claim 11:
	The rejection of claim 10 is incorporated. Steigauf further teaches wherein the plurality of review data includes at least one of:
first review data for a first one of the first subset of the plurality of report sections indicating human verification of a corresponding one of the first subset of the plurality of anatomical features as normal in the medical scan via the human review of the medical scan, (a human evaluator provided confirmation of results, which include positive or negative [normal] findings, ¶ 53)
wherein the final report data is generated to include the default natural language text data for the first one of the plurality of report sections based on the human verification of the corresponding one of the first subset of the plurality of anatomical features as normal; (after human confirmation, the results are submitting to requesting facility [final report], ¶¶ 30, 46 and 63)
or second review data for a second one of the first subset of the plurality of report sections indicating human-generated text data replacing the default natural language text data for the second one of the first subset of the plurality of report sections, 
wherein the human-generated text data indicates at least one abnormality identified in the human review of the medical scan that is included in a corresponding one of the first subset of the plurality of anatomical features,
wherein the final report data is generated to include the human-generated text data for the third one of the plurality of report sections. 

Independent Claim 16:
Claim(s) 16 is/are directed to a method containing the steps reflective of the functions of the system of claim 1, and is rejected using similar rationale(s).

Claim 17:
Claim(s) 17 is directed to a method containing the steps reflective of the functions of the system of claim 4, and is rejected using similar rationale(s).

Claim 19:
Claim(s) 19 is directed to a method containing the steps reflective of the functions of the system of claim 10, and is rejected using similar rationale(s).

Claim(s) 6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (US 20160350919 A1) in view of Griesmann (US 20180101923 A1), as applied to claims 1 and 16 above, and further in view of Ahn; Sam S. et al. (hereinafter Ahn – US 20110276348 A1).

Claim 6:
The rejection of claim 1 is incorporated. Steigauf further teaches
wherein the inference data indicates at least one abnormality is present in a second subset of the plurality of anatomical features, (results for a study may include negative [normal] and positive [abnormal] findings in an anatomical region, e.g., lungs, ¶¶ 46 and 52)
wherein generating the preliminary report data includes: denoting at least one of a third subset of the plurality of report sections corresponding to the second subset of the plurality of anatomical features as requiring human-generated [evaluation] […] based on the inference data; (after the learning model has completed its evaluation of an image, it determines [denotes] that human review [evaluation] is required, e.g., by modification of workflow items, and making the human evaluator aware of the work item, e.g., by alerting the user ¶¶ 38-39, 45, 66 and 70 and fig. 5:570; the human evaluation is assisted by the inference data [computer generated results], ¶ 53 and fig. 5:570, so the required human is based on the inference data)
[…], 
wherein the plurality of review data includes human-generated text for the at least one of the third subset of the plurality of report sections entered via user input, (as mentioned above, the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; such natural text can be modified by the human evaluator, at least because human and machine operations are combined for report generation, wherein the evaluator uses machine operation results and can provide feedback and modification of the conditions in the report, Abstract and ¶ 68, and these modifiable conditions, necessarily include the abovementioned natural text [annotations, such as labeling, phrasing/textual report output], see ¶¶ 14-16 and 69)
and wherein the final report data is generated to include the human-generated text for the at least one of the third subset of the plurality of report sections. (human and machine operations are combined for report generation, wherein the evaluator uses machine operation results, reflective of positive or negative findings, and can provide feedback and modification of the conditions in the report, ¶¶ 53 and 68 and fig 5:570)
Steigauf does not appear to expressly teach 
that the denoting is of required human-generated “text”
and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections. 
However, Ahn teaches/suggests: 
that denoting is of required human-generated “text” (output logic may require additional report text from a surgeon, ¶¶ 40 and 48)
wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections (a surgeon is prompted to input report text or enhance report text automatically provided, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Steigauf that the denoting is of required human-generated “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections, as taught/suggested by Ahn.
One would have been motivated to make such a combination in order to produce a better quality system that enhances the medical reports based on medical conditions or difficulties associated with a patient (Ahn ¶ 40).

Claim 18:
Claim(s) 18 is directed to a method containing the steps reflective of the functions of the system of claim 6, and is rejected using similar rationale(s).

Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steigauf (US 20160350919 A1) in view of Griesmann (US 20180101923 A1), as applied to claims 1 above, and further in view of Ahn; Sam S. et al. (hereinafter Ahn – US 20110276348 A1).

Claim 12:
	The rejection of claim 1 is incorporated. Steigauf further teaches
wherein the computer vision model is trained to detect abnormalities in a proper subset of the plurality of anatomical features, (different learning models, which are trained to detect medical conditions, are used for [or “are applicable to”] different anatomical features, ¶¶ 47 and 51 and fig. 4, therefore, e.g., a learning model suitable for Neuro region of the human anatomy would not be applicable for Body, Upper Extremities, or Lower Extremities regions, such region [the Neuro region] is a subset of the entire set that includes the Neuro, Body, Upper Extremities, and Lower Extremities regions. Because the subset is not equal to universal set, the subset is considered a “proper subset”)
wherein a set difference between the plurality of anatomical features and the proper subset of the plurality of anatomical features includes a non-null second proper subset of the plurality of anatomical features, (continuing with the above example, the set difference of the subset {Neuro} is all other anatomical regions not included in the subset {Neuro}. That is the set difference is {Body, Upper Extremities, Lower Extremities}, which is reflective of a non-null second proper subset of the plurality of anatomical features)
and wherein generating the preliminary report data includes: denoting a third subset of the plurality of report sections corresponding to the non-null second proper subset of the plurality of anatomical features as requiring human-generated [evaluation]; (after the learning model has completed its evaluation of an image, it determines [denotes] that human review [evaluation] is required, e.g., by modification of workflow items, and making the human evaluator aware of the work items, e.g., by alerting the user ¶¶ 38-39, 45, 66 and 70 and fig. 5:570; the human evaluation is assisted by the inference data [computer generated results], ¶ 53 and fig. 5:570, so the required human is based on the inference data)
[…], 
wherein the plurality of review data includes human-generated text for the at least one of the third subset of the plurality of report sections entered via user input, (as mentioned above, the machine learning model can also provide location and annotation [notes in natural language, such as “labeling” and preferred {“default natural language text”} phrasing or textual report output] of anatomical features based on conditions found in the image/study, ¶¶ 14-16 and 69; such natural text can be modified by the human evaluator, at least because human and machine operations are combined for report generation, wherein the evaluator uses machine operation results and can provide feedback and modification of the conditions in the report, Abstract and ¶ 68, and these modifiable conditions, necessarily include the abovementioned natural text [annotations, such as labeling, phrasing/textual report output], see ¶¶ 14-16 and 69)
and wherein the final report data is generated to include the human-generated text for the at least one of the third subset of the plurality of report sections. (human and machine operations are combined for report generation, wherein the evaluator uses machine operation results, reflective of positive or negative findings, and can provide feedback and modification of the conditions in the report, ¶¶ 53 and 68 and fig 5:570)
Steigauf, as modified, further teaches that denoting of the third subset of [tasks] as requiring human-generated [actions] is based on being included in the set difference (Griesmann teaches that some tasks can be completed automatically by the models, see ¶ 42, but requests manual actions from users when models are not trained for certain features, ¶¶ 35 and 41. Herein, claimed set difference is reflective of all items in which the model is not trained)
Steigauf, as modified, does not appear to expressly teach that the denoting of required actions is of entry of human-generated report section “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections. 
However, Ahn teaches/suggests: 
that the denoting of required actions is of entry of human-generated report section “text”, (output logic may require additional report text from a surgeon, ¶¶ 40 and 48)
wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections (a surgeon is prompted to input report text or enhance report text automatically provided, ¶ 48). 
Accordingly, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the system of Steigauf, as modified, wherein the denoting of required actions is of entry of human-generated report section “text”, and wherein the at least one prompt includes a prompt to enter natural language text for the at least one of the third subset of the plurality of report sections, as taught/suggested by Ahn.
One would have been motivated to make such a combination in order to produce a better quality system that enhances the medical reports based on medical conditions or difficulties associated with a patient (Ahn ¶ 40).

Claim 13:
	The rejection of claim 12 is incorporated. Steigauf further teaches wherein the executable instructions, when executed by the processing system, further configure the processor to perform operations comprising:
retraining the computer vision model to detect abnormalities in at least one of the […] plurality of anatomical features based on utilizing additional training data, (the accuracy in which the models detect conditions in images is improved by the model using human created or verified results during a cycle of [or cyclical] training [which implies training and “retraining”], ¶¶ 34 and 36; different learning models, which are trained to detect medical conditions, are used for [or “are applicable to”] different anatomical features, ¶¶ 47 and 51 and fig. 4, herein, it is interpreted to include that one model is trained in one set of anatomical features and another model is trained in a different set of anatomical features)
wherein the additional training data includes the medical scan based on the human-generated text for the at least one of the third subset of the plurality of report sections. (machine evaluation of scans/pictures include textual output, ¶ 69; such textual output may be modified by the evaluation, e.g., see ¶ 37, so the human created results used as training data, see ¶¶ 34 and 36, include human-generated text)
Steigauf, as modified, further teaches that the retraining of the model is for “non-null second proper subset of the” anatomical features (Griesmann teaches that if the model is untrained, the model trainer will further train existing model to handle new/additional features, ¶¶ 35 and 41). 

Response to Arguments
103 Rejections
Applicant's 103 arguments have been fully considered but are moot in view of new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Wang S, Summers RM. Machine learning and radiology. Med Image Anal. 2012 Jul;16(5):933-51. doi: 10.1016/j.media.2012.02.005. Epub 2012 Feb 23. PMID: 22465077; PMCID: PMC3372692 (Non-patent Literature), pertinent for disclosing the use of automated natural language medical image report generation based on the use of machine learning algorithms (pgs 1-44).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL S MERCADO whose telephone number is (408)918-7537. The examiner can normally be reached Mon-Fri 8am-5pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L. Bashore can be reached on (571) 272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gabriel Mercado/Examiner, Art Unit 2175                                                                                                                                                                                                        


/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175